Citation Nr: 0003021	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-12 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cardiovascular disease.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1955 to August 1958, and in the United States Air 
Force from July 1963 to July 1980.

This appeal stems from a December 1995 rating decision of the 
RO that denied reopening the veteran's previously denied 
claim of entitlement to service connection for cardiovascular 
disease.

VA medical records apparently exist which have not been 
associated with the claims file.  Since these are VA records, 
they are deemed to be of record and must be obtained before a 
final decision can be made.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The Board of Veterans' Appeals (Board) 
finds, however, that enough evidence that is new and material 
has already been submitted to reopen this claim.  The REMAND, 
infra, thus focuses upon the RO's obtaining the additional 
evidence and determining whether the newly reopened service-
connection claim is well grounded.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), infra.


FINDINGS OF FACT

1.  The VA denied entitlement to service connection for 
cardiovascular disease in an April 1981 rating decision.  The 
veteran was notified of this decision and his appellate 
rights in June 1981, but no notice of disagreement is shown 
in the record within one year of the decision.

2.  Evidence received since the 1981 denial includes new 
records that show the existence of current cardiovascular 
disease.

3.  Evidence received since the 1981 denial bears directly 
and substantially upon the claim.  It is significant and must 
be considered in order to decide the claim fairly.


CONCLUSION OF LAW

New and material evidence having been presented, the claim 
for entitlement to service connection for cardiovascular 
disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In 1980 and 1981, the VA unsuccessfully attempted to obtain 
the veteran's service medical records from his first period 
of service, in the United States Army.

Available service medical records, from the veteran's stint 
in the United States Air Force, contain a June 1963 entrance 
examination that shows the heart and vascular system were 
normal.  During a June 1972 hospitalization, a myocardial 
infarction was "looked for" but was not found.  During a 
March 1973 examination, the veteran complained of having had 
pain or pressure in his chest and of heart trouble.  
Objective findings were negative.  A July 1973 
electrocardiogram, performed during a two-day hospitalization 
that month, revealed early repolarization, but a negative 
maximum stress test.  At the time of the October 1979 
retirement examination, the veteran reported having had pain 
or pressure in his chest and shortness of breath.  The 
examiner indicated that chest pain had been first noted in 
1963, that the veteran had been hospitalized in 1972, but 
that the etiology [of the chest pain] was undetermined.  The 
report, was negative: the heart and vascular system were 
normal.

The veteran was examined by the VA in December 1980, at which 
time he was found to have indigestion versus angina.

When the veteran was examined by the VA in February 1981, 
cardiac evaluation was within normal limits.  Regarding the 
veteran's dyspnea on exertion, the examiner stated, inter 
alia, that the veteran may have coronary artery disease but 
that this was unlikely.  Rather, it was much more likely that 
the discomfort the veteran had was of musculoskeletal 
etiology or related to a hiatal hernia.  Radiological 
evaluation revealed no evidence of cardiac enlargement.

The VA denied entitlement to service connection for 
cardiovascular disease in an April 1981 rating decision.  The 
veteran was notified of this decision and his appellate 
rights in June 1981, but no notice of disagreement is shown 
in the record within one year of the decision.

An October 1995 cardiac catheterization report from the Jerry 
L. Pettis Memorial Veterans Hospital in Loma Linda, 
California, states that the veteran had had chest pain, 
mostly on exertion, since January 1995.  The report describes 
a recent exercise treadmill test at a Sacramento Kaiser 
Hospital that was reportedly positive.  Some earlier results 
from that hospital's cardiology clinic were reported, and it 
was stated that there was evidence of an old septal 
infarction.  It was reported that the veteran had been 
previously admitted to that hospital because of his 
progressive symptoms and electrocardiographic changes.  Final 
diagnoses included: occlusion of the proximal left anterior 
descending artery, 30 percent stenosis of the large second 
obtuse marginal branch, 70 percent stenosis of the mid 
segment of the right coronary artery with an 80 to 90 percent 
long stenosis of the distal portion of the vessel.  There was 
diffuse disease throughout the right coronary artery.  The 
examiner also diagnosed mildly depressed left ventricular 
function with segmental wall motion abnormalities.  It was 
concluded that left ventriculography showed increased 
contractility of the hypokinetic walls after a post-premature 
ventricular contraction compatible with myocardial viability.

December 1995 private hospitalization records from Mercy 
General Hospital in Sacramento, California, provide details 
of the veteran's hospitalization and aortocoronary bypass 
surgery which took place there.  Impressions included severe 
two-vessel coronary artery disease status post age-
indeterminate Q-wave anteroseptal apical myocardial 
infarction with mild well-compensated left ventricular 
systolic dysfunction.

At a March 1999 RO hearing the veteran asserted that there 
had been various notations of abnormalities found in 
inservice electrocardiograms from 1972.  He claimed that 
these abnormalities appeared again in 1973.  He thought his 
blood gas readings from in service were "outside the 
norms."  The veteran's spouse testified about her husband's 
shortness of breath and how his surgery, she thought, had not 
remedied this problem.  She said that he could not perform 
any of the physical exercises he used to perform.  She 
admitted, however, that she had only known the veteran since 
1994.


II.  New and material evidence

When a claim is denied by an RO, and the claimant fails to 
timely appeal by filing a Notice of Disagreement within the 
one-year period following the decision as prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not "thereafter be reopened or allowed, except as 
may otherwise be provided by regulations not inconsistent 
with" Title 38 of the United States Code.  38 U.S.C.A. 
§ 7105(c); see also Person v. Brown, 5 Vet. App. 449, 450 
(1993) (failure to timely appeal an RO decision within the 
one-year period renders the decision final).  The exception 
to these rules states that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. 
§ 5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993); Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991); see also Suttmann v. Brown, 5 Vet. App. 
127, 135-36 (1993) (applying § 5108 provisions for reopening 
final claims to RO decisions rendered final by operation of 
§ 7105(c)).  Once a decision becomes final under § 7104(b) or 
§ 7105(c), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (when new and material evidence has not been submitted 
in a previously disallowed claim "[f]urther analysis...is 
neither required, nor permitted.").  Fossie v. West, 12 Vet. 
App. 1 (1998).

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was invalidated by the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit 
reasoned that the "reasonably-likely-to-change-the-outcome" 
requirement was not only unnecessarily stringent but also 
inconsistent with the promulgated regulation on point, 38 
C.F.R. § 3.156(a).  Per that regulation, Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156; Fossie, supra.

In applying the Hodge test, the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, or "Court") has 
elaborated that first, it must be determined whether new and 
material evidence has been presented.  If so, then second, it 
must be determined whether a well-grounded has been 
presented.  If the claim is well grounded, then the claim may 
be reopened adjudicated upon the merits.  Winters v. West, 12 
Vet. App. 203 (1999); see Elkins v. West, 12 Vet. App. 209 
(1999).

Following the 1981 denial of his claim, the veteran in this 
case has submitted evidence showing that he does, in fact, 
have cardiovascular disease.  This is clearly new evidence, 
since--being generated in 1995--it did not exist in 1981; nor 
is it cumulative or redundant since it shows that he now, in 
fact, does have such a disability.  This new evidence is also 
material because, at the very least, it reaches one of the 
elements of a service-connection claim that had not 
previously been shown, i.e. current cardiovascular disease.  
This evidence thus bears directly and substantially upon the 
claim.  Since it is evidence that such a disability, in fact, 
exists when such did not appear to be the case earlier, it is 
so significant that it would have to be considered to decide 
fairly the merits of the claim.

The Board finds, therefore, that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for cardiovascular disease.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156; Hodge.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for cardiovascular disease 
is reopened.


REMAND

The October 1995 VA catheterization report discusses 
additional records from the Jerry L. Pettis Memorial Veterans 
Hospital in Loma Linda, California, and the Sacramento Kaiser 
Hospital that have not been obtained.

1.  The RO should request all the 
veteran's records from the Jerry L. 
Pettis Memorial Veterans Hospital in Loma 
Linda, California, that may contain any 
cardiovascular findings.  After obtaining 
any necessary authorization, the RO 
should also request the veteran's 
complete medical folder from the 
Sacramento Kaiser Hospital.  Any such 
records obtained should be associated 
with the claims file.

2.  The RO should then readjudicate the 
veteran's reopened service-connection 
claim for cardiovascular disease, without 
regard to whether new and material 
evidence has been presented.  If the 
claim remains denied, the veteran or his 
representative, if he then has one, 
should be provided with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


